Exhibit 10.3
WAIVER AGREEMENT
     This Waiver Agreement (the “Agreement”) dated as of June 30, 2011 among
Emisphere Technologies, Inc., a Delaware corporation (the “Company”), and each
of the investors identified on the signature pages hereto (collectively, “MHR”).
     WHEREAS, concurrently herewith the Company has entered into two Securities
Purchase Agreements with those certain investors listed on the “Schedule of
Buyers” thereto (collectively, the “Securities Purchase Agreements”) pursuant to
which the Company has agreed to issue and sell to the investors (the
“Investors”) thereto and the Investors have agreed to purchase, in each case
subject to the conditions therein, an aggregate of 4,300,438 shares (the
“Shares”) of its common stock, par value $0.01 per share (the “Common Stock”),
and warrants to purchase 3,010,307 shares of Common Stock (the “Warrants”, and
together with the Shares, the “Securities”) in a private placement (the “Private
Placement”).
     WHEREAS, as a result of prior transactions and agreements between MHR and
the Company, the issuance of the Securities in connection with the Private
Placement would trigger certain anti-dilution adjustments provided to MHR
pursuant to the 11% Senior Secured Convertible Notes, dated as of September 26,
2005, as amended (the “Notes”) and Warrant Nos. A-12, A-13, A-14 and A-15, each
dated as of September 21, 2006, issued by Company and Warrant Nos. A-34, A-35,
A-36 and A-37, each dated June 8, 2010, issued by the Company (the “Existing
Warrants”) .
     WHEREAS, the provisions of the Registration Rights Agreements between the
Company and MHR, dated as of September 30, 2005 (the “Registration Rights
Agreement”) restrict the ability of the Company to grant registration rights.
     WHEREAS, in exchange for the consideration provided herein, MHR agrees to,
in connection with the Private Placement to the Investors, waive its Adjustment
and Registration Right Restriction (as defined below).
     NOW, THEREFORE, in consideration of the terms and conditions contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
     A. This Agreement will become effective upon the Closing (as such term is
defined in the Securities Purchase Agreements) (the “Effective Date”). If a
Closing does not occur or if the Securities Purchase Agreements are terminated
in accordance with their terms and provisions prior to the occurrence of the
Closing this Agreement will become void ab initio, without any liability of any
of the parties hereto under this Agreement.
     B. In consideration for MHR’s waiver of its Adjustment and Registration
Right Restriction, the Company shall: (1) issue to MHR Warrants to purchase
795,000 shares of Common Stock on the same terms and conditions as the Warrants
issued in the Private Placement to MHR; and (2) reimburse MHR for up to a
maximum of $25,000 of MHR’s reasonable and documented fees and expenses incurred
for legal services in connection with the

 



--------------------------------------------------------------------------------



 



Private Placement, the Securities Purchase Agreements and this Agreement,
against delivery of such documentation of expenses as may be reasonably
requested by the Company (which such documentation shall not include
descriptions of time entries and related information).
     C. Each of the undersigned hereby waives, solely to the extent such
provisions would be triggered or otherwise implicated in connection with the
sale and issuance of the Securities pursuant to the Private Placement or upon
any issuance by the Company of shares of Common Stock upon exercise of such
Warrants, the following rights:

  1.   the application of any anti-dilution adjustments to the rate of
conversion or conversion price of the Notes as set forth in Sections 3(d)(iv)
and 3(d)(vi) of the Notes; and     2.   the application of any anti-dilution
adjustments to the rate of exchange or exercise price of the Existing Warrants
as set forth in Sections 7(e)(iii) and 7(e)(iv) of the Existing Warrants.      
  (such anti-dilution adjustments, the “Adjustment”).

     D. Each of the undersigned hereby waives, solely to the extent such
provisions would be implicated in connection with the registration rights being
granted by the Company to the Investors concurrently with the consummation of
the Private Placement, the application of the restriction on the grant of
registration rights as set forth in Section 10.1 of the Registration Rights
Agreement (the “Registration Right Restriction”).
     E. Except as expressly provided herein, the execution, delivery and
effectiveness of this Waiver Agreement shall not operate as a waiver of any
right, adjustment, restriction, power or remedy of the undersigned or any one of
them under any agreement or document, including but not limited to the Notes,
the Existing Warrants or the Registration Rights Agreement. The Company
acknowledges that nothing in this waiver shall be construed as a waiver of MHR’s
rights with respect to any future issuance, sale, conversion or exercise of
securities of the Company (except for the issuance of Common Stock upon exercise
of the Warrants) or any other transaction or upon any other event.
     F. This Agreement shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than those of the State of New
York.
     G. This Agreement may be executed in multiple counterparts each of which
shall be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile or .pdf
transmission.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this agreement to be duly
executed as of the date first indicated above.

                  COMPANY    
 
                EMISPHERE TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Michael R. Garone    
 
     
 
   
 
  Name:   Michael R. Garone    
 
     
 
   
 
  Title:   Interim Chief Executive Officer and Chief Financial Officer    
 
     
 
   

[Signature Page to Waiver Agreement]

 



--------------------------------------------------------------------------------



 



                  INVESTORS    
 
                MHR CAPITAL PARTNERS (100) LP    
 
           
 
  By:   /s/ Hal Goldstein    
 
     
 
   
 
  Name:   Hal Goldstein    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                MHR INSTITUTIONAL PARTNERS II LP    
 
           
 
  By:   /s/ Hal Goldstein    
 
     
 
   
 
  Name:   Hal Goldstein    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                MHR INSTITUTIONAL PARTNERS IIA LP    
 
           
 
  By:   /s/ Hal Goldstein    
 
     
 
   
 
  Name:   Hal Goldstein    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                MHR CAPITAL PARTNERS MASTER ACCOUNT LP    
 
           
 
  By:   /s/ Hal Goldstein    
 
     
 
   
 
  Name:   Hal Goldstein    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   

[Signature Page to Waiver Agreement]

 